UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: May 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Absolute Return Bond Fund Schedule of Investments 5/31/2016 (unaudited) Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 88.1% U.S. Treasury Bills, 1/5/17 (b) $ U.S. Treasury Bills, 6/30/16 (b) U.S. Treasury Bills, 8/11/16 (b) U.S. Treasury Bills, 9/15/16 (b) TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $16,731,839) $ FOREIGN GOVERNMENT BONDS - 1.6% EURO Belgium Government Bond, 2.15%, 6/22/66 EURO Deutsche Bundesrepublik Inflation Linked Bond, 0.1%, 4/15/46 TOTAL FOREIGN GOVERNMENT BONDS $ (Cost $278,863) $ CURRENCY CALL OPTIONS PURCHASED - 0.2% Principal Amount ($) Description Counterparty Strike Price Expiration Date Value Call CLP Put USD Goldman Sachs International 11/17/16 Call INR Put USD Barclays Bank Plc 6/1/16 - Call TRY Put USD Goldman Sachs International 6/28/2016 - Call USD Put CAD Barclays Bank Plc 6/1/16 Call USD Put CNY Barclays Bank Plc 10/25/16 Call USD Put CNY Barclays Bank Plc 10/25/16 Call USD Put CNY Deutsche Bank AG 10/25/16 Call USD Put EUR Goldman Sachs International 6/1/16 TOTAL CURRENCY CALL OPTIONS PURCHASED $ (Premiums paid $17,535) $ CREDIT DEFAULT SWAPTIONS PURCHASED - 0.0%+ Principal Amount ($) Pay/ Receive Floating Rate Pay/ Receive Fixed Rate Counterparty Expiration Date Value Pay EUR 5Yr ITRAXX Receive Morgan Stanley Capital Services LLC 6/15/16 $ TOTAL CREDIT DEFAULT SWAPTIONS PURCHASED $ (Premiums paid $5,016) $ TOTAL INVESTMENT IN SECURITIES - 89.9% (Cost $17,033,253) (a) $ CREDIT DEFAULT SWAPTIONS WRITTEN - (0.0)%+ Principal Amount ($) Pay/ Receive Floating Rate Pay/ Receive Fixed Rate Counterparty Expiration Date Value EUR Receive EUR 5Yr ITRAXX Pay Barclays Bank Plc 6/15/16 TOTAL CREDIT DEFAULT SWAPTIONS Writtern $ (Premiums paid $(2,252)) $ CURRENCY CALL OPTIONS WRITTEN - (0.0)%+ Principal Amount ($) Description Counterparty Strike Price Expiration Date Value Call USD Put CNY Morgan Stanley Capital Services LLC 8/23/16 Call USD Put TRY Goldman Sach International 6/28/16 - $ (Premiums received $(3,515)) $ OTHER ASSETS & LIABILITIES - 10.1% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1% or (0.1)% (a) At May 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $17,033,253 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Security issued with a zero coupon.Income is earned through accrection of discount. Principal amounts are denominated in U.S. Dollars unless otherwise noted: CAD Canadian Dollar CLP Chilean Peso CNY New Chinese Yuan EURO European Euro INR Indian Rupee TRY Turkish Lira INTEREST RATE SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay / Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 6/22/20 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 12/2/20 SEK ) Barclays Bank Plc Receive LIBOR SEK 3 Month % 3/15/26 ) SEK ) Barclays Bank Plc Receive LIBOR SEK 3 Month % 4/22/26 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 6/19/20 $ ) ) Deutsche Bank Receive LIBOR USD 3 Month % 12/2/20 ) GBP ) Deutsche Bank Pay LIBOR GBP 3 Month % 3/2/20 Deutsche Bank Receive LIBOR USD 3 Month % 4/12/16 ) GBP ) Deutsche Bank Pay LIBOR GBP 3 Month % 4/8/26 GBP ) Deutsche Bank Pay LIBOR GBP 3 Month % 4/20/46 ) GBP Deutsche Bank Pay LIBOR GBP 3 Month % 4/20/46 ) GBP ) Deutsche Bank Pay LIBOR GBP 3 Month % 5/18/26 Deutsche Bank Pay LIBOR GBP 3 Month % 5/24/26 GBP ) Deutsche Bank Pay LIBOR GBP 3 Month % 5/20/26 4 SEK ) Goldman Sachs International Pay LIBOR SEK 3 Month % 3/15/26 ) $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Principal amounts are denominated in U.S. Dollars unless otherwise noted: SEK Swedish Krone GBP British Pound INFLATION RATE SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay / Receive Index Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) EUR ) Goldman Sachs International Receive EUCPI % 12/1/18 $ ) EUR Goldman Sachs International Pay EUCPI % 6/30/25 EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 5/3/2026 EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 5/15/2026 GBP ) Goldman Sachs International Pay EUCPI % 5/31/2021 ) $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. EUCPI Eurostat Eurozone HICP Ex Tobacco Unrevised Series NSA USCPI United States Consumer Price Index NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of May 31, 2016, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total U.S. Government and Agency Obligations $
